Case 1:18-cr-00540-RBJ Document 34 Filed 08/19/20 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 18-cr-00540-RBJ-2

UNITED STATES OF AMERICA,

               Plaintiff,

v.

SERGIO J. CRUZ,

               Defendant.


               BRIEF IN SUPPORT OF MOTION TO RESTRICT ACCESS


       The defendant, Sergio Cruz (“Mr. Cruz”), through undersigned counsel, David Kraut,

respectfully requests that Docket Number 35 be restricted at Level 2. In support of this request,

Mr. Cruz states as follows:

       1.      The Court has authority to seal documents upon a showing of compelling reasons.

See D.C.COLO.LCrR 47.1(A). Such compelling reasons exist in this case.

       2.      The Notice of Mr. Cruz’s Position on Supervised Release Violations and

Sentencing includes information and exhibits that contain Mr. Cruz’s personal protected health

information.

       3.      Due to the nature of this information and these exhibits, Mr. Cruz requests that this

pleading (Doc. No. 35) be restricted at Level 2.

       4.      The parties have conferred and the government does not oppose this request.
Case 1:18-cr-00540-RBJ Document 34 Filed 08/19/20 USDC Colorado Page 2 of 2




       WHEREFORE, Mr. Cruz, through counsel, respectfully requests that the Court restrict

Docket Number 35 to Level 2 access, pursuant to Federal Rule of Criminal Procedure 47.1.

                                              Respectfully submitted,

                                              VIRGINIA L. GRADY
                                              Federal Public Defender


                                              s/ David Kraut
                                              DAVID KRAUT
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone:      (303) 294-7002
                                              FAX:            (303) 294-1192
                                              Email:          David_Kraut@fd.org
                                              Attorney for Defendant

                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2020, I filed the foregoing BRIEF IN SUPPORT OF
MOTION TO RESTRICT ACCESS with the Clerk of Court using the CM/ECF system, which
will send notification of such filing to the following e-mail address:

       Anna K. Edgar, Assistant United States Attorney
       E-mail: Anna.Edgar@usdoj.gov

        I hereby certify that I have mailed or served the document or paper to the following
participant in the manner (mail, hand-delivery, etc.) indicated next to the participant’s name:

       Sergio J. Cruz (via U.S. mail)
       Reg. No. 98484-080

                                              s/ David Kraut
                                              DAVID KRAUT
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone:      (303) 294-7002
                                              FAX:            (303) 294-1192
                                              Email:          David_Kraut@fd.org
                                              Attorney for Defendant

                                                 2
